Case: 3:19-cv-00103-WHR-SLO Doc #: 14 Filed: 07/08/20 Page: 1 of 2 PAGEID #: 1404




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 ALEECE REINICKE,                       :
              Plaintiff,
        v.                                    Case No. 3:19-cv-103
                                        :
 COMMISSIONER OF THE                          JUDGE WALTER H. RICE
 SOCIAL SECURITY
 ADMINISTRATION,                        :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #11);
       VACATING COMMISSIONER’S NON-DISABILITY FINDING;
       REMANDING TO SOCIAL SECURITY ADMINISTRATION UNDER
       SENTENCE FOUR OF 42 U.S.C. § 405(g); JUDGMENT TO ENTER IN
       FAVOR OF PLAINTIFF AND AGAINST DEFENDANT; TERMINATION
       ENTRY




      Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Sharon L. Ovington in her Report and Recommendations, Doc.

#11, as well as upon a thorough de novo review of this Court’s file and the

applicable law, the Court ADOPTS said judicial filing in its entirety. Although the

parties were given notice of their right to file Objections to the Report and

Recommendations, as of the consequences of failing to do so, and although

Defendant requested and was granted an extension of time to file Objections, no

Objections were filed within the time allotted.
Case: 3:19-cv-00103-WHR-SLO Doc #: 14 Filed: 07/08/20 Page: 2 of 2 PAGEID #: 1405




      The Court VACATES the Commissioner’s non-disability finding, but makes

no finding as to whether Plaintiff was under a “disability” within the meaning of

the Social Security Act. The Court REMANDS this case to the Commissioner

under sentence four of 42 U.S.C. § 405(g) for further consideration consistent

with the Report and Recommendations.

      Judgment shall be entered in favor of Plaintiff and against Defendant.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                      (tp - per Judge Rice authorization after
Date: July 6, 2020                                                    his review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          2
